DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 28 September 2022 has been entered.
Claims 1, 3-30, 34, 37-49, 52-53 remain pending in the application wherein claims 3, 5-6, 11, 13, 17-20, 23, 26, and 28-29 have been amended, claims 2, 31-33, 35-36, and 50-51 are canceled, and claims 34 and 37-49 are withdrawn.  No new matter has been introduced by these amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claim 11 recites the broad recitation less than 0.5% volume, and the claim also recites less than 0.3% volume which is the narrower statement of the range/limitation.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Claims 1, 3-7, 10-23, 27-30, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuk et al. (US Pat. No. 9,346,148; hereafter “Zhuk ‘148”).
Claims 1, 16, and 52: Zhuk ‘148 teaches a coating for diamonds and diamond-containing materials (i.e. a material coated on a substrate) (Col. 1, lines 48-57) that protects from oxidation and mechanical erosion including when exposed to high velocity flows of drilling mud (i.e. an erosion- and corrosion-resistant material as well as being a water droplet erosion resistant coating material) (Col. 9, lines 24-63).  The coating includes a layer of tungsten carbide nanoparticles dispersed in a matrix of metal tungsten, alloyed with fluorine (Col. 2, lines 31-42).  The coating may be produced by chemical vapor deposition (Col. 8, lines 1-14) which provides a continuous and uniform coating (Col. 8, lines 61-66).  The description of a continuous and uniform coating and of the tungsten carbide nanoparticles being dispersed in a matrix renders as obvious to one of ordinary skill in the art that the material includes metallic tungsten alloyed with carbon in the form of a matrix of metallic tungsten with interdispersed tungsten carbide nanoparticles in a substantially uniform nanostructure.  Zhuk ‘148 teaches where the layer of tungsten metal matrix with dispersed tungsten carbide nanoparticles and alloyed with fluorine is formed in a CVD reactor chamber by a reactive gas mixture of WF6, H2, and hydrocarbon gas (Col. 16, lines 9-27).  Since O2 is not listed as a reaction gas and oxygen is not necessarily present as an element in the listed reactive gases, this is considered to teach where the resulting layer(s) may be substantially free of oxygen, at least in regions not exposed to air or moisture such as at the surface portions.  Zhuk ‘148 teaches the coatings to include a columnar microstructure (i.e. a columnar crystalline microstructure) (Col. 11, lines 53-62; Fig. 4).
While not teaching a singular example of the instantly claimed material, it would have been obvious to one of ordinary skill in the art before the effective filing date as these features are conventionally known for a coating that protects from erosion and oxidation (i.e. corrosion), and one would have had a reasonable expectation of success.
Claim 3: Zhuk ‘148 teaches the coating to have 93.88 to 99.95 wt% tungsten (Col. 2, lines 58-59) and 0.001-0.12 wt% fluorine (Col. 1, line 48 to Col. 2, line 3).  For a material that is a tungsten metal matrix with dispersed tungsten carbide nanoparticles and alloyed with fluorine (i.e. the elements present are tungsten, carbon, and fluorine), the balance would be carbon, which would correspond to about 0-6.119 wt% carbon based on the total weight of the material.  This range overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  
Claims 4 and 7: Zhuk ‘148 teaches the coating to include a layer of tungsten carbide nanoparticles dispersed in a matrix of metal tungsten, alloyed with fluorine (Col. 2, lines 31-42) that may be produced by chemical vapor deposition (i.e. the layer is metallic tungsten alloyed with carbon since it is formed by a reaction process) (Col. 8, lines 1-14).  Zhuk ‘148 does not teach other elements or compounds to be present, and therefore the layer (i.e. the material) is considered to consist essentially of metallic tungsten alloyed with carbon, further alloyed with fluorine, and is considered to be substantially free of oxyfluorides.
Claims 5-6: Zhuk ‘148 teaches a layer of tungsten carbide nanoparticles dispersed in a matrix of metal tungsten, alloyed with fluorine (Col. 2, lines 31-42), wherein the amount of fluorine is 0.001 to 0.12 wt% (Col. 1, line 48 to Col. 2, line 3).  This range overlaps the claimed range.  See MPEP § 2144.05.
Claims 10-11: Zhuk ‘148 teaches the coating to be substantially pore-free and crack-free (i.e. the material is substantially non-porous) (Col. 9, lines 12-23).  A substantially pore-free material is considered to have a porosity of about 0%, which overlaps the claimed range.  See MPEP § 2144.05.
Claim 12: Zhuk ‘148 teaches the coating to have 93.88 to 99.95 wt% tungsten (Col. 2, lines 58-59), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 13: Zhuk ‘148 teaches where the coating that comprises tungsten carbide nanoparticles dispersed in a metal tungsten matrix have excellent protective properties when the hardness is in the range of 6-18 GPa (Col. 10, lines 38-46).  This range overlaps the claimed range.  See MPEP § 2144.05.
Claims 14 and 17: Zhuk ‘148 teaches a substantially identical material as that which is instantly claimed, as outlined above.  The claimed fracture toughness and residual compressive stress (i.e. material properties) are therefore considered to be present because a material and its properties are inseparable.  See MPEP § 2112.01.
Claim 15: Zhuk ‘148 teaches that the coating should be substantially pore-free and crack-free (i.e. free from porosity and voids) (Col. 9, lines 12-23) and should be free from brittle tungsten subcarbide phases (i.e. inclusions) (Col. 6, lines 26-41).  Zhuk ‘148 also discusses the need to reduce stresses, such as stresses due to coefficient of thermal expansion mismatch (Col. 7, lines 6-8; Col. 8, lines 1-14).
Claims 18 and 19: Zhuk ‘148 teaches where the coating has a first layer having a thickness of 0.1-4 µm and a second layer that may have a thickness of 0.5-500 µm, preferably 3-50 µm.  The ranges of the total thickness or the thickness of the second layer (i.e. the layer containing tungsten with tungsten carbide nanoparticles and alloyed with fluorine) each overlap the claimed range.  See MPEP § 2144.05.
Claims 20 and 21: Zhuk ‘148 teaches that chemical deposition of the outer, protective layer allows a continuous and uniform coating to occur (Col. 8, lines 61-66) and shows in Figs. 4 and 5 where the surface of the second layer of the coating appears smoother than the underlying first layer and polycrystalline diamond (i.e. the surface roughness is not more than a surface roughness of the substrate).  Zhuk ‘148 teaches where an adhesive layer is formed on diamond elements (i.e. the adhesive layer is a coating first layer) and the adhesive layer has a roughness of 0.07 µm (Col. 12, lines 38-53).  Based on the disclosed roughness of the adhesive layer and the smoother appearance of the surface compared to the underlying first layer and substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date that the surface roughness (i.e. Ra) is not more than 0.07 µm as well as being not more than a surface roughness of the substrate, which overlaps the claimed ranges of not more than 1 µm and not more than 1 µm greater than a surface roughness of the substrate.  See MPEP § 2144.05.  Figs. 4 and 5 correspond to Examples 1 and 3, respectively, and neither Example discloses polishing after deposition of the second coating layer (Col. 12, line 38 to Col. 14, line 41) (i.e. the surface roughness is without requiring polishing after deposition).
Claims 22 and 29: Zhuk ‘148 teaches where the second layer may be formed as a plurality of alternating sublayers of tungsten alloyed with fluorine (i.e. consisting essentially of metallic tungsten alloyed with fluorine since other elements are not specified for this sublayer) and tungsten carbide nanoparticles dispersed in matrix of metal tungsten, alloyed with fluorine (i.e. the material of claim 1 as outlined above, having tungsten carbide nanoparticles in substantially uniform nanostructure) (Col. 2, lines 31-42; Col. 16, lines 9-27).  Being harder or softer layers (e.g. the material of claim 1 being harder) is considered to be present because hardness and softness are material properties and the sublayers disclosed by Zhuk ‘148 are substantially identical materials as the instantly claimed materials of the softer and harder layers, and a material and its properties are inseparable.  See MPEP § 2112.01.
Claim 23: Zhuk ‘148 teaches generally that the fluorine content should be 0.001-0.12 wt% (Col. 1, line 58 to Col. 2, line 3) and teaches a specific example (Example 7) of alternating layers of tungsten and layers of tungsten metal matrix with dispersed tungsten carbide nanoparticles, all layers being alloyed with fluorine in an amount of 0.017 wt% (i.e. the metallic tungsten of the softer layer is alloyed with 0.017 wt% fluorine) (Col. 16, lines 9-27).  These ranges each overlap the claimed range.  See MPEP § 2144.05.
Claim 27: Zhuk ‘148 teaches where the sublayers may have a respective thickness ratio of 10:1 to 1:10 (Col. 2, lines 31-42).  This range for ratio of thicknesses overlaps the claimed range.  See MPEP § 2144.05.
Claim 28: Zhuk ‘148 teaches where the total thickness of the second coating (i.e. the alternating layers as outlined above regarding claims 22 and 23) is generally 0.5-500 µm, preferably 3-50 µm (Col. 2, lines 43-44) and Example 7 has a total thickness of the second coating being 50 µm (Col. 16, lines 9-27).  Each of these ranges overlap the claimed range.  See MPEP § 2144.05.
Claim 30: Zhuk ‘148 teaches generally that the second layer (i.e. the coating material) may be a plurality of alternating sublayers where each of the sublayers may be less than 4 µm in thickness and the total thickness may be 0.5-500 µm, preferably 3-50 µm (Col. 2, lines 31-44).  A total thickness of 500 µm with sublayer thickness each being 4 µm (i.e. 8 µm thickness per pair of sublayers) corresponds to about 62 pairs of sublayers.  Zhuk ‘148 teaches a specific example (Example 7) having 9 pairs of layers (Col. 16, lines 9-27), which overlaps the claimed range.  See MPEP § 2144.05.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuk et al. (US Pat. No. 9,346,148; hereafter “Zhuk ‘148”) as applied to claim 1 above, and further in view of Zhuk et al. (US Pat. No. 8,043,692, previously cited; hereafter “Zhuk ‘692”).
Claims 8 and 9: The teachings of Zhuk ‘148 regarding claim 1 are outlined above.  Zhuk ‘148 teaches a coating that includes a layer of tungsten carbide nanoparticles dispersed in a matrix of metal tungsten, alloyed with fluorine (Col. 2, lines 31-42) and that may be produced by chemical vapor deposition (Col. 8, lines 1-14).  Zhuk ‘148 also teaches where the second layer of the coating may be formed as a plurality of alternating sublayers of tungsten alloyed with fluorine and sublayers of tungsten carbide nanoparticles dispersed in matrix of metal tungsten alloyed with fluorine (i.e. the material of claim 1 as outlined above) (Col. 2, lines 31-42; Col. 16, lines 9-27).  However, Zhuk ‘148 does not teach the claimed X-ray diffraction peaks (or lack of the specified peaks).
In a related field of endeavor, Zhuk ‘692 teaches a coating for improving wear- and corrosion-resistance of wear parts, units and tools for metal processing, and machinery units operating with pressurized gases and fluid and other pneumatic and hydraulic systems (Col. 8, lines 1-6).  The wear-, erosion-, and chemically-resistant material contains tungsten alloyed with carbon, preferably as a matrix of metallic tungsten with dispersed tungsten carbide nanoparticles and advantageously additionally alloyed with fluorine in an amount of 0.01-0.4 wt% of the total weight (Col. 4, lines 37-56).  Zhuk ‘692 teaches that the hardness and toughness of the alloyed tungsten can be controlled by varying the carbon content (Col. 6, lines 21-25) and the hardness is higher than the hardness of metal tungsten, possibly due to the presence of nano-size precipitate particles of tungsten carbides having a particle size below 50 nm, preferably in amounts below 5 at% (Col. 5, lines 57-65).  Zhuk ‘692 discloses that this size and percentage of crystalline materials and tungsten carbide precipitates will not be detected by XRD analysis (Col. 5, lines 1-12 and 57-65) (i.e. the material does not exhibit peaks characteristic of inclusions or tungsten carbides having an A15 crystal structure when subjected to X-ray diffraction analysis).
As Zhuk ‘148 and Zhuk ‘692 both teach a coating that includes a matrix of metallic tungsten with dispersed tungsten carbide nanoparticles and alloyed with fluorine, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the coating of Zhuk ‘148 to include where the nano-size particles of tungsten carbide have a particle size below 50 nm and in an amount below 5 at% such that they are not detected (i.e. does not exhibit a peak) by XRD analysis because the presence of these nanoparticles improve the hardness of the coating material as taught by Zhuk ‘692, and one would have had a reasonable expectation of success.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuk et al. (US Pat. No. 9,346,148; hereafter “Zhuk ‘148”) as applied to claim 1 above, and further in view of Paidassi et al. (US Pat. No. 5,702,829, previously cited).
Claims 24-25: The teachings of Zhuk ‘148 regarding claim 1 are outlined above.  Zhuk ‘148 teaches a coating that includes a layer of tungsten carbide nanoparticles dispersed in a matrix of metal tungsten, alloyed with fluorine (Col. 2, lines 31-42) and that may be produced by chemical vapor deposition (Col. 8, lines 1-14).  Zhuk ‘148 also teaches where the second layer of the coating may be formed as a plurality of alternating sublayers of tungsten alloyed with fluorine (i.e. the claimed softer layer) and tungsten carbide nanoparticles dispersed in matrix of metal tungsten, alloyed with fluorine (i.e. the material of claim 1 as outlined above as the claimed harder layer) (Col. 2, lines 31-42; Col. 16, lines 9-27).  However, Zhuk ‘148 does not teach the claimed transition layer.
In a related field of endeavor, Paidassi teaches a multilayer anti-erosion and anti-abrasion coating (Col. 1, lines 10-13) that is a multilayer material of a substrate covered with alternating ductile tungsten or tungsten alloy layers and hard layers of a solid solution an additional element in tungsten or in a tungsten alloy where the alternating layers forms a coating and the addition element is either carbon or nitrogen (i.e. choosing carbon as the addition element would have been obvious to one of ordinary skill in the art) (Col. 7, lines 8-14).  Paidassi teaches a variant having alternating layers of a ductile layer of tungsten or tungsten alloy 4 and at least two hard layers of tungsten or tungsten alloy having an addition element 6, 6a, 6b (e.g. the addition element may be carbon as outlined above) with increasing content of addition element in successive layers, where 6b has the highest content (Col. 7, lines 29-41).  Paidassi teaches a further variant where at least one of the hard layers is internally provided with an increasing gradient of addition element in the solid solution, the part of the hard layer having the lowest addition element content being directed toward the substrate (i.e. nearest the ductile layer as shown in Fig. 4 copied below).

    PNG
    media_image1.png
    323
    720
    media_image1.png
    Greyscale

As Zhuk ‘148 and Paidassi both teach a multilayered erosion-resistant coating of alternating sublayers of tungsten and sublayers of tungsten with carbon (i.e. tungsten carbide), they are analogous.   It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the coating of Zhuk ‘148 to include more than one hard layer having increasing carbon content from the softer/ductile layer (layer 4 in Paidassi Fig. 4 above) to the hardest layer (layer 6b in Paidassi Fig. 4 above), either step-wise (i.e. layers 6 and 6a in Paidassi Fig. 4 above would be considered a transition layer with step-wise increase of carbon content) or as a gradient layer (e.g. layers 6 and 6a in Paidassi Fig. 4 above would be a transition layer having a gradient increase of carbon content) because Paidassi teaches this feature to be conventionally known for a multilayered erosion-resistant coating having alternating sublayers of tungsten and sublayers of tungsten with carbon and this is considered a use of a known technique to improve similar coatings in the same way, and one would have had a reasonable expectation of success.
Claim 26: Paidassi teaches a thickness of each ductile layer 4 and hard layer 6 to be 0.01-50 µm (i.e. it would have been obvious to one of ordinary skill in the art that this thickness would also be applicable to hard layers 6a and 6b) (Col. 8, lines 12-20), and Zhuk ‘148 teaches that sublayers may each have a thickness of less than 4 µm (Col. 2, lines 31-42).  These ranges each overlap the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuk et al. (US Pat. No. 9,346,148; hereafter “Zhuk ‘148”) as applied to claim 1 above, and further in view of Naik et al. (US Pat. No. 4,741,975, previously cited).
Claim 53: The teachings of Zhuk ‘148 regarding claim 1 are outlined above.  Zhuk ‘148 teaches a coating that includes a layer of tungsten carbide nanoparticles dispersed in a matrix of metal tungsten, alloyed with fluorine (Col. 2, lines 31-42) and that may be produced by chemical vapor deposition (Col. 8, lines 1-14).  Zhuk ‘148 also teaches where the second layer of the coating may be formed as a plurality of alternating sublayers of tungsten alloyed with fluorine and sublayers of tungsten carbide nanoparticles dispersed in matrix of metal tungsten, alloyed with fluorine (i.e. the material of claim 1 as outlined above) (Col. 2, lines 31-42; Col. 16, lines 9-27).  However, Zhuk ‘148 does not teach a component having the material coated thereon.
In a related field of endeavor, Naik teaches erosion resistant coatings for various substrates including compressor components of gas turbine engines, such as a compressor blade (Col. 1, lines 11-26).  One embodiment of such coating is a layered erosion-resistant coating system having a first ductile layer on the substrate, a second layer of substantially pure tungsten, and a third erosion-resistant layer of a tungsten matrix having tungsten-carbide compound phase dispersed therein (Col. 3, lines 7-24).
As Zhuk ‘148 and Naik both teach an erosion-resistant coating having a layer of a tungsten matrix with dispersed tungsten carbide, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify apply the coating taught by Zhuk ‘148 to a compressor blade because Naik teaches this type of coating (i.e. an erosion-resistant coating having a layer of tungsten matrix with dispersed tungsten carbide) to be suitable as an erosion-resistant coating for compressor components of gas turbine engines.  This is considered combining prior art elements according to known methods to yield predictable results (see MPEP § 2143(I)(A)), and one would have had a reasonable expectation of success.

Response to Arguments
Applicant’s amendments to claim 5 have overcome the objection for informalities previously set forth in the Non-Final Office Action mailed 02 June 2022.  The objection has been withdrawn.
Applicant’s amendments to claims 3, 6, 13, 17-20, 23, 26, and 28-29 have overcome the indefiniteness previously set forth in the Non-Final Office Action mailed 02 June 2022.  The rejection of claims 3, 6, 13, 17-20, 23, 26, and 28-30 under 35 U.S.C. 112(b) has been withdrawn.  However, claim 11 stands rejected under 35 U.S.C. 112(b) as outlined above because not all of the indefiniteness previously set forth was overcome by amendment.
Applicant’s arguments, filed 28 September 2022, have been fully considered but they are not persuasive for the following reasons:
Applicant argues, see p. 9, that Zhuk ‘148 being silent regarding oxygen does not mean that oxygen is not present.  However, the limitation of instant claim 1 is “substantially free of oxygen”.  Zhuk ‘148 does not disclose the presence of oxygen, and furthermore teaches that the coating may be produced by chemical vapor deposition in a CVD reaction chamber with the reactive gases at a total pressure of 2 kPa (Col. 16, lines 9-27).  This low of a pressure (i.e. 2 kPa compared to standard atmospheric pressure of about 101 kPa) would require the reaction chamber to be substantially evacuated of other gases, including oxygen and water vapor such that the total pressure is constituted substantially by only the reactive gases.  This is considered to be substantially free of oxygen absent an objective showing. 
Applicant argues, see p. 10, that presence of water vapor and oxygen in a CVD process chamber could have an impact on the quality of tungsten carbide-based CVD coatings.  However, this argument does not specify what qualities are impacted nor are these qualities quantified in the independent claim to establish any as being critical over the prior art.  Applicant argues an impact on fracture toughness (p. 11), but fracture toughness is not a claimed feature of the independent claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP § 2145(VI).
Applicant argues, see p. 10-12, that further steps are required to reduce water and oxygen content of precursors and hence reduce the oxygen content in the coating.  However, the claims are drawn to a product, not a method of making the product.
Applicant argues, see p. 12-13, that the coating material of the instant application is specifically designed to provide resistance to water droplet erosion as opposed to an erosion- and corrosion-resistant coating as taught by Zhuk ‘148.  However, this feature is not a claimed feature except in instant claim 52.  Instant claim 52 states this feature in general terms (i.e. a “water droplet erosion resistant coating material” without any quantification or comparison) and materials that do not readily dissolve or erode upon contact with water droplets have some degree of water droplet erosion resistance.
Applicant argues, see p. 13-14, that it is difficult to quantify the exact oxygen or water content of the coating material and therefore the coating material is defined in terms of being substantially free of oxygen and this limitation should be given patentable weight.  It is noted that this limitation is addressed (i.e. given consideration) as outlined above in that Zhuk ‘148 teaches where the layer of tungsten metal matrix with dispersed tungsten carbide nanoparticles and alloyed with fluorine is formed in a CVD reactor chamber by a reactive gas mixture of WF6, H2, and hydrocarbon gas (Col. 16, lines 9-27).  Since O2 is not listed as a reaction gas and oxygen is not necessarily present as an element in the listed reactive gases, this is considered to teach where the resulting layer(s) may be substantially free of oxygen.     
Applicant argues, see p. 14-15, that Zhuk ‘692 is silent regarding A15 crystal structure and does not suggest that the absence of A15 peaks is indicative of an absence of oxygen.  However, the instant claim recites the limitations wherein the material does not exhibit peaks characteristic of inclusions (claims 8) or of tungsten carbides (claim 9) having an A15 crystal structure when subjected to X-ray diffraction analysis (i.e. the claim does not require a correlation of being indicative of an absence of oxygen).  As outlined above, Zhuk ‘692 discloses that the size and percentage of crystalline materials (i.e. inclusions) and tungsten carbide precipitates will not be detected by XRD analysis (Col. 5, lines 1-12 and 57-65), and one of ordinary skill in the art would expect that this would include any crystalline materials and tungsten carbides having an A15 crystal structure (i.e. if these materials will not be detected by XRD analysis then the material is considered to not exhibit these peaks).
Applicant argues, see p. 15, that Paidassi teaches too high of a carbon content (i.e. compared to the claimed range of instant claim 2) which would result in too high of hardness (i.e. compared to the claimed range of instant claim 13).  However, claims 24-26 do not depend on claims 2 or 13 and therefore these limitations are not claimed limitations (i.e. not claimed regarding claims 24-26).  Furthermore, the rejection is made over the teachings of Zhuk ‘148 in view of Paidassi, wherein Zhuk ‘148 teaches alternating sublayers of tungsten alloyed with fluorine and of tungsten carbide nanoparticles dispersed in a matrix of metal tungsten alloyed with fluorine (Col. 2, lines 31-42; Col. 16, lines 9-27).  Paidassi is cited (above and p. 13 of the Non-Final Office Action mailed 02 June 2022) as teaching more than one hard layer having increasing carbon content from the softer ductile layer to the hardest layer, either step-wise or as a gradient layer and this would be considered a use of a known technique to improve similar coatings in the same way (i.e. to modify the alternating sublayers of Zhuk ‘148).
Applicant argues, see p. 16, that the disclosure of Naik is focused on solid particle erosion, not water droplet erosion (“WDE”).  However, claim 53 does not require WDE resistance and whether or not the coating provides WDE resistance does not render as non-obvious that Naik teaches a similar type of material, i.e. a material formed of a tungsten matrix layer having a mixture of tungsten-carbon compound phases dispersed therein, as an erosion-resistant coating (Naik, Col. 3, lines 7-24) and that such coating system may be effectively used in harsh atmospheres of the type in which gas turbine compressor components operate (Naik, Col. 2, lines 34-37), such as a compressor blade (Naik, Col. 1, lines 11-26).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784